DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, taken alone or in combination, fails to disclose or render obvious a method of operating an optical modulator comprising, among other things, wherein the breakdown voltage of the junction is less than or equal to 6 V.
	The closest prior art of record, Levy et al. (U.S. PG Pub. # 2017/0176780 A1), teaches achieving tunneling, which per claim 1, is reached by achieving breakdown voltage (par. 0059) but fails to teach or suggest the voltage being 6 V. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claims 7, 8 and 10 – 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, an optical modulator comprising, among other things, the intrinsic region disposed between the p+ and n+ doped region. The closest relevant art Tu et al. (U.S. PG Pub. # 2012/0189239 A1) teaches the p+ and n+ (par. 0114  as the doping meets the definition of “+” in claim 12 of instant application) and the intrinsic region (434, 436) outside of the p+ and n+ regions, not between them as claimed.

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, an optical modulator comprising, among other things, the claimed dopant concentration range. The closest relevant prior art of record, Jones et al. (U.S. PG Pub. # 2016/0062156 A1), teaches p and n type regions without the claimed intrinsic region (par. 0008).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy et al. (U.S. PG Pub. # 2017/0176780 A1).
	‘780 teaches a method of operating an optical modulator, the optical modulator having: a rib waveguide (par. 0054) which includes a junction which is either a PIN or PN junction (par. 0057), the junction having a breakdown voltage (pars. 0008, 0059, since it reaches tunneling it has a breakdown voltage); the method comprising: applying a reverse bias to the junction (par. 0059), so as to operate the optical modulator around the breakdown voltage of the junction; and operating the optical modulator in an avalanche multiplication and/or band-to- band tunnelling mode by increasing the reverse bias past the breakdown voltage (par. 0059, since it operates in a tunneling mode the reverse bias is past the breakdown voltage).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 22, 24, and 26 – 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baehr-Jones et al. (U.S. PG Pub. # 2016/0062156 A1).
	In Re claims 19, 20 and 24, ‘156 teaches an optical modulator, the optical modulator comprising:
17 and 5 x 1018 cm-3  (par. 0067). 
As stated in MPEP §2114, “[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As such, while the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are anticipated if a prior art apparatus is capable of performing the claimed function.  MPEP §2114. Claim 19 contains a functional limitation (a PN junction formed by the P+ doped region and the N+ doped region has a breakdown voltage of less than 12 V or less than or equal to 6 Vand is operable in a band-to-band tunnelling mode).  Since the disclosed apparatus of ‘156 is fully capable of performing the recited function, and contains all recited structural elements, the claim rejection based on ‘156 is proper.
In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations.  See MPEP §2111.  Thus, the 

In Re claim 22, ‘156 teaches wherein the rib waveguide includes an upstanding rib, said upstanding rib having a thickness of between 150 nm and 250 nm (fig. 3A, 200nm on y axis).

In Re claim 26, ‘156 teaches P++ and N++ regions as claimed (fig. 4A).

In Re claim 27 and 29, ‘156 teaches the claimed concentration (par. 0075, as n++ are interpreted as the n+ regions at the n regions of ‘156 meets the definition of n+ regions as defined by the instant application).

In Re claim 28, ‘156 teaches wherein the N+ doped region is disposed along an uppermost surface of an upstanding rib of the rib waveguide, and wherein the optical modulator further includes an electrically conductive thin film in contact with the N+ doped region (fig. 4A, par. 0075).

In Re claim 29, ‘156 teaches p++ and n++ regions (fi. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baehr-Jones et al. (U.S. PG Pub. # 2016/0062156 A1).
‘156 teaches the modulator of claim 19 and the width of the rib being 500nm but but is silent to wherein the rib waveguide includes an upstanding rib, said upstanding rib having a width of between 400 nm and 500 nm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rib of ‘156 to have a width of between 400 nm and 500 nm so as to ensure operation in a multitude of environments where real-estate in minimal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.